Proceeding pursuant to article 78 of the CPLR to review a determination of the respondent Finance Administrator of the City of New York, dated November 26, 1973, which suspended petitioner’s cigarette dealer’s license and cigarette agency permit for 14 days, commencing January 2, 1974. Determination modified, on the law, by (1) annulling so much thereof as found petitioner guilty of the violations numbered “1” on the April 25, 1973 notices of hearing and (2) directing that the 14-day suspension be deferred, subject to reactivation, in whole or in part, by the Finance Administrator should petitioner hereafter violate any of the provisions of the New York City Cigarette Tax Law (Administrative Code of the City of New York, eh. 46, tit. D) or the Rules and Regulations of the Finance Administrator adopted pursuant to said law. As so modified, determination confirmed, with costs to petitioner. Subdivision a of section D46-7.0 of the Administrative Code requires that “at the time of delivering cigarettes to any person each agent or wholesale dealer in the city shall make a true duplicate invoice showing ” certain information. Article 16 of the above-mentioned rules and regulations imposes similar requirements, viz.: “ Each agent or wholesale dealer in the city must, at the time of delivering cigarettes to any person, make a true *712duplicate invoice,” etc. The record does not contain substantial evidence to sustain respondent’s determination that petitioner violated the above-quoted " at the time of delivering ” code and regulatory requirement. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.